In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated January 14, 1977, which reversed a judgment of the City Court of Mount Vernon, County of Westchester, entered January 22, 1975, which is in favor of the plaintiffs, upon a jury verdict, the Appellate Term having ordered a new trial. Order of the Appellate Term reversed, with costs in this court and $30 costs and disbursements in the Appellate Term, and judgment of the City Court of Mount Vernon, County of Westchester, entered January 22, 1975, reinstated. A clear-cut question of fact was presented to the jury by the testimony given by plaintiffs’ witness. We agree with the dissenting Justice in the Appellate Term that the jury’s verdict should not have been disturbed. Latham, J. P., Damiani, Shapiro and Margett, JJ., concur.